Citation Nr: 0114277	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include schizophrenia.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for photophobia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION


The veteran had active service from November 1968 to December 
1970.

In a January 1987 rating decision, the RO denied service 
connection for hepatitis.  The veteran was notified of the 
RO's decision and of his appellate rights in a letter dated 
in the same month.  He did not file a timely appeal. 

In an October 1979 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was notified 
of the RO's decision and of his appellate rights in a letter 
dated in the same month.  He did not file a timely appeal.  
In a November 1983 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of the RO's decision and of his 
appellate rights in a letter dated in December 1983, but he 
did not file a timely appeal.  In a December 1983 rating 
action, the RO found that the new and material evidence had 
not been submitted to reopen the claim.  The veteran was 
notified of the decision and of his appellate rights by a 
letter dated in January 1984, but he did not file a timely 
appeal.  In a February 1984 rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran was notified of the RO's 
decision and of his appellate rights by a letter dated in 
March 1984, but he did not file a timely appeal.  In a 
January 1985 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran filed a timely appeal.  Following appellate 
review in May 1986, the Board of Veterans' Appeals (Board) 
denied service connection for a psychiatric disorder.  In a 
January 1987 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran filed a timely appeal.  Following appellate 
review in July 1988, the Board remanded the case to the RO 
for further development of the record.  In an October 1990 
decision, the Board denied the claim of entitlement to 
service connection for an acquired psychiatric disorder.  In 
a December 1990 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran was notified of the RO's decision and of 
his appellate rights by a letter dated in January 1991, but 
he did not file a timely appeal.  In a July 1995 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  The veteran was 
notified of the RO's decision and of his appellate rights by 
a letter dated the same month, but he did not file a timely 
appeal.

In a November 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for a nervous disorder 
and hepatitis and denied service connection for pneumonia and 
photophobia.  The veteran filed a timely appeal with regard 
to all four issues.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in Washington, D.C. in July 
2000.  A transcript of the hearing is of record.
 
The issues of entitlement to service connection for pneumonia 
and photophobia and whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a nervous disorder will be addressed in the 
Remand section below.


FINDINGS OF FACT

1.  In a rating decision of January 1987, the RO denied 
service connection for hepatitis on the basis that the 
condition was not incurred or aggravated by active service; 
although notified of that decision and of his appellate 
rights in a letter from the RO dated in that same month, the 
veteran did not file an appeal.

2.  No new evidence has been associated with the claims file 
since the January 1987  rating decision denying service 
connection for hepatitis that is probative of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1987 rating action denying 
service connection for hepatitis is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence to reopen the claim for service 
connection for a hepatitis has not been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reveals 
that on entrance examination, there were no findings, 
treatment, or diagnoses of hepatitis.  In a June 1969 
treatment record it was noted that the veteran had difficulty 
with urine when he first arrived in Vietnam in May 1969.  
There was a question of hepatitis but this was ruled out.  
The veteran was diagnosed with hematuria.  The discharge 
examination was negative for any findings, treatment, or 
diagnoses of hepatitis.

In a January 1987 rating decision, the RO denied service 
connection for hepatitis on the basis that the condition was 
not medically shown to be attributed to military service.  
The veteran was notified of the decision and of his appellate 
rights in a letter from the RO dated in the same month.  He 
did not file a timely appeal.

In an August 1996 statement, the veteran indicated that he 
would like to reopen his claim of entitlement to service 
connection for hepatitis.

In a November 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for hepatitis.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131(West 1991).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  The RO has obtained the veteran's service 
medical records and post-service treatment records.  Also, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  Thus, the 
Board finds that the claim is ready to be reviewed on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

As noted above, in a January 1987 rating action, the RO 
denied service connection for hepatitis.  The veteran was 
notified of the determination and did not file a notice of 
disagreement within one year of the notification.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in January 1987 showed no treatment or 
diagnosis in service of hepatitis. The veteran has not 
submitted any evidence of treatment or diagnosis of hepatitis 
since the RO's initial decision in January 1987.  As such, 
the criteria for reopening his claim for service connection 
for hepatitis are not met. 



ORDER

As new and material evidence with respect to the claim for 
service connection for hepatitis, has not been presented, 
that claim is not reopened, and the appeal is denied.


REMAND

Following a preliminary review of the claims file, the Board 
finds that a remand of  the issues of entitlement to service 
connection for pneumonia and photophobia is warranted. The 
Board also finds that additional development is necessary 
before the question of whether new and material evidence has, 
in fact, been submitted to reopen the claim of entitlement to 
service connection for a nervous disorder.

During the July 2000 hearing before the undersigned Member of 
the Board, the veteran's representative emphasized that the 
RO has not attempted to obtain and associate pertinent 
service medical records with the veteran's claims file.  In 
particular, the veteran contends that he was treated for a 
nervous condition, pneumonia and photophobia at the Womack 
Army Hospital in Fort Bragg, North Carolina.  The 
representative pointed out that the RO has never attempted to 
obtain treatment records from Womack Army Hospital.  The 
representative also noted that the veteran mistakenly stated 
that he was incarcerated at Womack Army Hospital and that a 
review of his records reveals that this was not correct.  He 
attributed the veteran's statement to his current mental 
status.  The veteran has also stated that he sought treatment 
for his nervous condition from a company medic at Fort Meade, 
Maryland.  The representative noted that these records have 
also not been obtained.

With regard to the veteran's contentions, the Board notes 
that in a November 1985 VA Form-9, the veteran stated that he 
was treated for "nerves" and pneumonia at Womack Army 
Hospital in Ft. Bragg, North Carolina.  In a July 1988 
remand, the Board requested that these records be obtained by 
the RO.  However, the veteran's representative pointed out in 
a July 1993 Form 9 that the RO still had not attempted to 
obtain the treatment records from Womack Army Hospital.  In a 
September 1996 statement, the veteran indicated that he 
received treatment for a nervous condition by a company medic 
at Fort Meade, Maryland.  In a January 1997 statement, the 
veteran reported that he was incarcerated at Womack Army 
Hospital and that during this incarceration his eyes became 
sensitive to light.  In a May 1997 letter, the RO asked the 
veteran to clarify whether he was incarcerated or medically 
admitted to Womack Army Hospital in Ft. Bragg, North Carolina 
and the specific dates that he was there.  In a July 1997 
letter, the RO once again asked the veteran to specify the 
dates that he was admitted to Womack Army Hospital during 
which time his eyes became sensitive to light.  The RO stated 
that approximate dates were needed in order to request those 
records.  In a July 1997 statement, the veteran responded 
that he was at Womack Army Hospital in December 1968.  In an 
August 1997 letter, the RO stated that records from Womack 
Army Hospital had already been considered.  

A review of the veteran's claims file reveals that service 
medical records from both the Womack Army Hospital and from 
Fort Meade were never requested or obtained by the RO.  As 
such, the RO is instructed to obtain these records.

Congress recently amended 38 U.S.C. § 5107 (and amended or 
added other relevant provisions) to expand VA's duty assist a 
claimant in developing all evidence pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as providing notice 
to the appellant when efforts to obtain potentially relevant 
evidence is unsuccessful.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

As a final point, the Board is cognizant that the Veterans 
Claims Assistance Act of 2000 expressly provides that nothing 
in the act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board emphasizes that it is not reopening the claim for 
service connection for a nervous condition at this time, nor 
is it directing the RO to do so.  Rather, the development 
requested herein is more in the nature of preliminary 
development (based on additional information provided by the 
veteran) that must be accomplished to fairly adjudicate the 
question of whether new and material has, in fact, been 
presented to reopen the claim.  

The Board finds that a remand is necessary to afford the 
veteran every consideration and to ensure that all due 
process requirements have been met.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claims.  This must specifically 
include records from the Womack Army 
Hospital in Ft. Bragg, North Carolina and 
Fort Meade, Maryland.  The RO should also 
assist the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so. 

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issues of entitlement to 
service connection for pneumonia and 
photophobia and  whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
nervous condition on the basis of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

5.  If any of the determinations remain 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



